IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,                :     No. 2379 Disciplinary Docket No. 3

                     Petitioner                :     No. 164 DB 2016

              v.                               :     Attorney Registration No. 49522

JEFFREY ALAN HULTON,                           :     (Allegheny County)

                     Respondent


                                           ORDER


PER CURIAM


      AND     NOW,     this   12th    day of       June,   2017,   upon   consideration   of   the

Recommendation of the Three -Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Jeffrey Alan Hulton is

suspended on consent from the Bar of this Commonwealth for a period of one year and

one day. The suspension is stayed in its entirety, and he is placed on probation for a

period of two years, subject to the following conditions:

       1.     Respondent      shall    continue       treatment    with   a   mental   healthcare

              professional as recommended by Dr. Burton Singerman, M.D., M.P.H.;

      2.      Respondent shall cooperate with the directions of the mental healthcare

              professional supervising his treatment, take medications as prescribed,

              and engage in therapy and counseling sessions as directed;

      3.      Respondent shall cause the mental healthcare professional supervising

              his treatment to make written reports, attaching treatment notes, to the

              Secretary of the Board on a quarterly basis during his probation;
4.    The written reports shall verify Respondent's continued counseling and

      treatment;

5.    Respondent shall continue treatment with a physician with regard to his

      Type    II   Diabetes;

6.    Respondent shall cooperate with directions of his physician supervising

      his     treatment,       including, but   not   limited to,   taking   all   prescribed

      medications;

7.    Respondent shall obtain a practice monitor, approved by the Office of

      Disciplinary Counsel, who will meet with Respondent at Respondent's

      office and make quarterly reports to the Secretary of the Board;

8.    Respondent shall submit quarterly reports and documentation to Petitioner

      in which he       attests to his compliance with Rule of Professional Conduct

      1.15;

9.    At the conclusion of the prescribed period of probation, Respondent shall

      apply for termination of probation in accordance with §89.294 of the

      Disciplinary Board Rules; and

10.   Respondent shall pay costs to the Disciplinary Board pursuant to

      Pa. R.D. E. 208(g).